Opinion by
Johnson, J.
At the trial, it was stipulated that the merchandise consists of glazed tiles, measuring 414 by 4% inches, although shown on the consular invoice as being 4% by 4% inches in size; that duty was assessed upon an amount in excess of that actually imported; and that the following quantities were imported: Invoice No. 1, cases 1 to 1,000, on a quantity of 15,000 square feet, and invoice No. 4, cases 1 to 2,000, on a quantity of 30,000 square feet. Accordingly, the claim of the plaintiff was sustained as to said merchandise.